DETAILED ACTION

Response to Amendment
The Amendment filed 12/06/2021 has been entered.  Claims 1-5, 7, 15-20, and 22-24 remain pending in the application.  Claims 6, 8-14, and 21 have been canceled.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/03/2021 has been considered by the examiner.  The document, EP Communication pursuant to Article 94(3) EPC, regarding Application No. 19 178 690.4—1103 (EP 123804-JH), appears to have been properly submitted by Applicant, as evidenced by the Electronic Filing System record.  However, the document was not present in the USPTO file wrapper.  The Examiner has obtained the document from the Global Dossier tool and attached it to this mailing in order to ensure the file wrapper is complete.  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parenthesis.  Examiner interpretations are shown in italics.  
Claims 1-5, 7, 15-20, and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheinman et al. (WO 2017179052 A1), from IDS.
Regarding claim 1, Sheinman teaches a system for building a three dimensional green compact (which reads upon “a system comprising: a three-dimensional (3D) printer”, as recited in the instant claim; abstract).  Sheinman teaches that the system includes a building tray, a 3D printer for printing a mask pattern, a powder dispenser with spreader for applying powdered material over the mask, a first compaction unit for compacting the layers (which reads upon “a print bed comprising an inert material; a first printhead configured to bulk deposit a first powder on the print bed”, as recited in the instant claim; page 10, lines 22-33; the instant specification [0026] states that printheads 120 and 130 may be any 3D printing or additive manufacture printheads known in the art, or any other appropriate apparatus suitable for depositing layers of powder in known powder deposition 3D printing or additive manufacture techniques; a powder dispenser with spreader is an appropriate apparatus suitable for depositing layers of powder in known powder deposition 3D printing or additive manufacture techniques; accordingly the art, a powder dispenser with spreader, reads on the claim, a first printhead configured to deposit a first powder on the print bed).  Sheinman is silent regarding the building tray comprising a reactive substance or being involved in any reactions (inert).  Sheinman teaches that the 3D printer includes inkjet printing heads assembled on a scanning printing block that moves over the building tray to scan the layer during printing (which reads upon “a second printhead configured to pattern-deposit a second powder on the print bed”, as recited in the instant claim; page 12, line 21 – page 13, line 2; inkjet printing heads are capable of printing using an ink which contains a powder, thus the art reads on the claim).  Sheinman teaches that printer controller 37 together with system controller 300 control timing for depositing material 
Regarding claim 2, Sheinman teaches the system of claim 1 as stated above.  Regarding limitations recited in claim 2, which are directed to the materials worked upon by the system, e.g., wherein the excess of the first powder is configured to structurally support the object as it is formed, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  However, Sheinman teaches that the object is extracted from the green compact by removing the surrounding supporting regions, also referred to as support or supporting areas or sections (page 3, lines 3-13).  
Regarding claim 3, Sheinman teaches the system of claim 1 as stated above.  Regarding limitations recited in claim 3, which are directed to the materials worked upon by the system, e.g., wherein the excess of the first powder is configured to protect the formation of the object from contamination by an atmosphere in the kiln, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  
Regarding claim 4, Sheinman teaches the system of claim 1 as stated above.  Regarding limitations recited in claim 4, which are directed to the materials worked upon by the system, e.g., the first powder comprises the first metal material; the second powder comprises the second metal material; and the object comprises an intermetallic material, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  
Regarding claim 5, Sheinman teaches the system of claim 1 as stated above.  Regarding limitations recited in claim 5, which are directed to the materials worked upon by the system, e.g., the first powder comprises the metal material; the second powder comprises the carbon material; and the object comprises a metal carbide ceramic, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  
Regarding claim 7, Sheinman teaches the system of claim 1 as stated above.  Regarding limitations recited in claim 7, which are directed to the materials worked upon by the system, e.g., wherein the greenware is formed without a binder, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  
Regarding claim 15, Sheinman teaches a system for building a three dimensional green compact (which reads upon “a three-dimensional (3D) printer”, as recited in the instant claim; abstract).  Sheinman teaches that the system includes a the instant specification [0026] states that printheads 120 and 130 may be any 3D printing or additive manufacture printheads known in the art, or any other appropriate apparatus suitable for depositing layers of powder in known powder deposition 3D printing or additive manufacture techniques; a powder dispenser with spreader is an appropriate apparatus suitable for depositing layers of powder in known powder deposition 3D printing or additive manufacture techniques; accordingly the art, a powder dispenser with spreader, reads on the claim, a first printhead configured to bulk deposit a first powder).  Sheinman is silent regarding the building tray comprising a reactive substance or being involved in any reactions (inert).  Sheinman teaches that the 3D printer includes inkjet printing heads assembled on a scanning printing block that moves over the building tray to scan the layer during printing (which reads upon “a second printhead configured to pattern-deposit a second powder”, as recited in the instant claim; page 12, line 21 – page 13, line 2; inkjet printing heads are capable of printing using an ink which contains a powder, thus the art reads on the claim).  Sheinman teaches that printing head 35 is stationary and printer controller 37 together with system controller 300 control timing for depositing material 32 as tray 200 advances under printing head 35 (which reads upon “a control unit configured to control the 3D printing of an object by providing instructions to the 3D printer; page 17, lines 8-16 and page 18, lines 8-20).  Sheinman teaches three dimensional (3D) printing with 
Regarding claim 16, Sheinman teaches the printer of claim 15 as stated above.  Regarding limitations recited in claim 16, which are directed to the materials worked upon by the system, e.g., wherein the excess of the compressed first powder is configured to structurally support the object as it is formed, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  However, Sheinman teaches that the object is extracted from the green compact by removing the surrounding supporting regions, also referred to as support or supporting areas or sections (page 3, lines 3-13).  
Regarding claim 17, Sheinman teaches the printer of claim 15 as stated above.  Regarding limitations recited in claim 17, which are directed to the materials worked upon by the system, e.g., wherein the excess of the compressed first powder is configured to protect the formation of the object from contamination by an atmosphere in the kiln, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  
Regarding claim 18, Sheinman teaches the printer of claim 15 as stated above.  Regarding limitations recited in claim 18, which are directed to the materials worked upon by the system, e.g., the first powder comprises the first metal material; the second 
Regarding claim 19, Sheinman teaches the printer of claim 15 as stated above.  Regarding limitations recited in claim 19, which are directed to the materials worked upon by the system, e.g., the first powder comprises the metal material; the second powder comprises the carbon material; and the object comprises a metal carbide ceramic, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  
Regarding claim 20, Sheinman teaches the printer of claim 15 as stated above.  Regarding limitations recited in claim 20, which are directed to the materials worked upon by the system, e.g., wherein the greenware is formed without a binder, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115. 
Regarding claims 23-24, Sheinman teaches the system of claim 1 as stated above.  Regarding limitations recited in claims 23-24, which are directed to the materials worked upon by the system, e.g., wherein the first powder comprises aluminum; and the second powder comprises titanium or the first powder comprises titanium; and the second powder is a carbon-based powder, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an . 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parenthesis.  Examiner interpretations are shown in italics.  
Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sheinman et al. (WO 2017179052 A1), from IDS, as applied to claim 1 above, and further in view of Badiru et al., Additive Manufacturing Handbook, CRC Press, pp 132 & 255-56, May 2017.
Regarding claim 22, Sheinman teaches the method of claim 1 as stated above.  Regarding limitations recited in claim 22, which are directed to the materials worked upon by the system, e.g., wherein the greenware formed from the layers of the first powder and second powder is formed within the workbox, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Sheinman is silent regarding wherein: the print bed is within a workbox.  A patent need not teach, and preferably omits, what is well known in the art.  See MPEP § 2164.01.  Enclosing a powder bed additive manufacturing apparatus in an enclosure, i.e., a workbox, is well known in the art.  Badiru teaches that .  

Response to Arguments
Applicant's arguments filed 12/06/2021 have been fully considered but they are not persuasive.  Applicant argues that Sheinman do not disclose, teach, or suggest "a control unit configured to control the 3D printing of an object by providing instructions to the 3D printer, the instructions comprising: a first instruction for the first printhead to deposit a first layer of the first powder on the print bed, the first powder comprising a first melting temperature; and a second instruction for the second printhead to deposit a second layer of the second powder on the print bed, the second powder being a different powder from the first powder, wherein the first powder comprises a first metal material and the second powder comprises a second metal material; or the first powder comprises a metal material and the second powder comprises a carbon material," as recited in amended Claim 1 (remarks, page 8).  This is not found convincing because Sheinman teaches that printer controller 37 together with system controller 300 control .  
Applicant argues that amended Claim 1 recites "a first layer of the first powder...comprising a first melting temperature" and "a second layer of the second powder...the second powder being a different powder from the first powder, wherein the first powder comprises a first metal material and the second powder comprises a second metal material; or the first powder comprises a metal material and the second powder comprises a carbon material" (remarks, pages 10-11).  Applicant argues that like Bruck, these features of amended Claim 1 are positively-recited structural elements of the claim that are not the final product, and as such, the precedent of Bruck instructs that these features should be afforded patentable weight (remarks, page 11).  This is not found convincing because a fluidized bed is a positively-recited structural element while the type of powder, metal or carbon material, is the material worked upon.  Sheinman teaches using powder materials, thus the apparatus of Sheinman meets the structural limitations of the claim.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year.  Q2: 3/21/22-3/25/22; Q3: 6/13/22-6/17/22; Q4: 9/12/22-9/30/22; Q1: 12/12/22-12/16/22.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/REBECCA JANSSEN/Primary Examiner, Art Unit 1733